Order filed January 22, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-01003-CV
                                   ____________

         IN THE INTEREST OF A.G. AND D.T. JR., Minor Children


                    On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-00284JA


                                     ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant, A.G., is
represented by appointed counsel, Lana S. Shadwick. Appellant’s brief was due
January 20, 2015, but it has not been filed.

      Unless appellant’s brief is filed with the clerk of this court within 10 days of
the date of this order, the court will consider abating the appeal for appointment of
new counsel. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM